Citation Nr: 1026947	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2001 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  This issue was the subject of a prior Board decision in 
August 2006, but was vacated and remanded by a February 2009 
United States Court of Appeals for Veterans Claims (Court) 
decision.  This issue was therefore remanded for further 
development in October 2009, and now returns again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on the instructions of the Court in its February 2009 
decision, the Board remanded this issue in October 2009, in order 
that a VA examination might be conducted which could definitively 
determine whether the Veteran's reported fecal incontinence was 
related to his service connected hemorrhoids, such that a 
separate rating might be warranted under 38 C.F.R. § 4.114, 
Diagnostic Code 7332, for impairment of sphincter control of the 
rectum and anus.

The Veteran received a VA examination in January 2010; however, 
that examination was unclear as to whether the Veteran does have 
a diagnosis of fecal incontinence, and whether that is related to 
his service connected hemorrhoids.  Specifically, that 
examination appeared to state that the Veteran's reported 
incontinence of bowel movement with leakage was related to his 
hemorrhoidal disease.  However, during the examination the 
examiner also stated that the Veteran's anal sphincter tone was 
normal with good turgor and that there was no definite evidence 
of sphincter incontinence.  Further, the examiner indicated that 
a medical opinion was not requested during this examination, so 
the Board finds it somewhat unclear as to whether the examiner 
actually intended to offer the opinion that the Veteran's 
incontinence was related to his hemorrhoidal disease, or simply 
was relating the Veteran's reported history.  As such, the Board 
finds it must remand this claim again for clarification of the 
Veteran's diagnoses, and a clear opinion as to whether the 
Veteran has diagnosed bowel incontinence that is related to his 
service connected hemorrhoids.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however it is 
necessary to ensure that the Veteran receives all consideration 
due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the claims folder to 
the examiner who examined the Veteran in 
January 2010 for an addendum.  The examiner 
is requested to state whether the Veteran's 
history of fecal incontinence is causally 
related to his hemorrhoids (see above for a 
complete explanation).  If he feels another 
examination should be accomplished, one 
should be scheduled.  A complete rationale 
for any opinions expressed must be provided.  

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


